[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION AFTER HEARING IN DAMAGES
The defendants have conceded that this matter arose from contact between the plaintiff's vehicle and a City of New Haven police cruiser operated by the defendant Vescovi and that the police vehicle was backing up when it struck the plaintiff's vehicle.
The defendants argue that though they were responsible for the contact, the contact was so slight that the plaintiff could not have been and was not injured.
The defendant Vescovi and an investigating police officer both testified that the, plaintiff had no complaints of injuries at the scene and later that evening. They also testified that neither vehicle sustained any damage, and that both were examined to determine if there was damage.
The episode took place on August 30, 1993. The plaintiff visited the emergency room shortly afterwards but sought no further treatment for 15 days. She then saw a physician who referred her to a chiropractor who then commenced an intensive treatment program that lasted until April 6, 1994.
The plaintiff testified that the grille of her car was "half knocked off." No photo of this damage was produced at trial. The plaintiff claims to have been virtually totally incapacitated until September 17, 1993. The emergency room file does not support this claim. In addition, the plaintiff responded to questions put to her on the chiropractor's questionnaire which suggest prior problems.
She said that she had been "hit from behind" in an auto accident in the past 5 years. The box "past year" was not checked. In response to a question "Have you suffered from . . .", she answered in the affirmative to dizziness, backaches, arthritis, headaches and neck pain.
No reference to these conditions is contained in the report of Dr. Seigel, a neurologist, nor the chiropractor, Dr. Miniaci. In her testimony, the plaintiff reported she was in an accident in 1992 but was not hurt.
It is the conclusion of the court that the plaintiff has not sustained her burden of proof as to having been injured, nor as to causation. The court does not find this minor contact produced injuries which resulted in over $5,000 worth of bills, all but $875 being for various chiropractic and therapy sessions spread over more than 7 months. The court concludes the complaints of the plaintiff were grossly exaggerated and the accommodating providers over-treated her.
The plaintiff is awarded no damages and judgment may so enter.
Anthony V. DeMayo Judge Trial Referee CT Page 6857